STONE, O. J.
It has been long and well settled tbat a part, less than tbe whole, of tbe beneficiaries in a trust fund, may maintain a bill to bring tbe trustee to a settlement. And tbe same rule prevails when creditors have tbe right to proceed in equity to subject to their demands effects of their debtor held by an equitable title, or fraudulently attempted to be placed beyond tbe reach of bis debts. In such cases, it is not necessary tbat all tbe beneficiaries or creditors shall be made complainants. A part may proceed to coerce a settlement of tbe trust, or the utilization of tbe fund or effects in tbe liquidation of bis or their demands ; and in tbe one case must, while in tbe other be or they may, so frame tbe bill and proceedings as tbat tbe entire litigation and tbe entire administration may be bad and accomplished in one suit. This, because in tbe settlement of a trust, in which there are many beneficiaries, tbe court will not, as a rule, administer partial relief, but will take tbe entire account and distribute tbe entire fund. Por this purpose tbe suit, in legal effect, is instituted. It results tbat, in many cases, decrees for their respective distributive shares are rendered in favor of many persons who are not named as complainants in tbe bill. And tbe same thing frequently occurs in what are known as creditors’ bills. *592Brown v. Bates, 10 Ala. 432; 3 Brick. Dig., 340, § 136; Bank of St. Mary's v. St. John, 25 Ala. 566; Sto. Eq. Pl., §§ 97, 99, 100, 104, 105 ; Lehman v. Meyer, 67 Ala. 396; Payne v. Hook, 7 Wall. 425.
. _ _ _ When a suit is instituted, and rigbtly instituted, in either of'the categories stated above, there can be no question that any decree rendered within the purview of the bill, although in favor of a person not named as a party complainant, is a binding personal judgment in the particular case. And we do not hesitate to hold that, in the suit in the Circuit Court of the United States, every individual decree rendered, irrespective of its amount,- and irrespective of the fact that the person in whose favor it was rendered was or was not a party complainant in that suit, has all the -elements of a personal judgment against the defendants in that cause. — Johnson v. Waters, 111 U. S. 640.
In the said suit of Agee et al. v. Abercrombie, adm’r et al., in the U. S. Circuit Court, the sum ascertained to be in the hands of the administrator de bonis non for distribution was in excess of seventeen thousand dollars. That was the amount in controversy in that suit, and not the separate sums decreed to the several distributees. That litigation was a single suit, not a multiplicity of suits between the several next of kin and the administrator de bonis non. Handley v. Stutz, 137 U. S. 366.
Affirmed.